Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on December 2, 2020 and December 7, 2020 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 15, Applicant is seeking to patent a “computer program.”  An invention that is directed to only a computer program is considered as non-statutory subject matter because a computer program does not meet one of the four categories of invention.  A computer program is not a process, machine, manufacture, or composition of matter as defined by the courts (MPEP 2106).  
See MPEP 2106.03
Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kromer US Patent No. 7,120,633 (“Kromer”) in view of Jadunandan et al. US Patent No. 9,585,034 (“Jadunandan”) and York et al. US Patent Publication No. 2019/0207860 (“York”).

Regarding claim 1, Kromer teaches a computer implemented method of network monitoring and control, the method comprising 
identifying an alert related to a monitored device of a group of monitored devices (col. 3, lines 23-34.  monitoring faults within telecommunications network, alarm is generated.  col. 5, lines 14-19.  network devices and components); 
confirming that automatic actions are applicable for the monitored device, by checking that a ticket associated with the monitored device does not exist, and that automatic actions do not interfere with ongoing actions being performed in the monitored device (col. 4, lines 13-21. upon the first occurrence of the alarm… appropriate action.  second rule... upon the second occurrence of the alarm.. generate a trouble ticket. col. 4, lines 47-61.  takes a particular network device off-line for repair…  may not be appropriate to take any action.  communicate their actions to the database.  col. 4, lines 63-65.  decision… whether there are any contrary instructions stored in the database); and 
performing at least one predefined automatic action for the monitored device, the action being selected based on the identified alert (col. 5, lines 9-14.  action is initiated).

Jadunandan teaches confirming that automatic actions are applicable for a monitored device, by checking that the monitored device is not quarantined (col. 5, lines 1-5. delay or suspend further corrective actions.  col. 7, line 66-col. 8, line 2.  amount of time that the eNB 116a is delayed or suspended from taking corrective actions may be a pre-defined period of time) and performing at least one predefined automatic action for the monitored device, the action being selected based on the identified alert (col. 7, lines 19-27. resume the performance of corrective actions.  col. 7, lines 63-67.  corrective actions, resetting an component, resetting the entirety of the eNB).
Kromer and Jadunandan come from a similar field of endeavor of performing automated actions based on alarms from devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer with Jadunandan’s disclosure of checking whether a monitored device is quarantined, i.e. suspended.  One of ordinary skill in the art would have been motivated to do so in order to have similarly limited the corrective actions that are performed on devices.
Jadunandan does not expressly teach that the device is in a quarantine list.  However, York discloses checking a list of devices that are not monitored (para. [0085] list of entities of the switch fabric that the IT administrator would not like to monitor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer and Jadunandan with York’s disclosure of checking a list such that Jadunandan’s quarantined devices, which are suspended from further action, are placed on a list and the list is checked to determine whether to perform actions.  One of ordinary skill in the art would have been motivated to do so because Jadunandan describes that monitoring may involve a large number of devices (col. 2, lines 13-15, col. 4 lines 33-43).  It would have been beneficial to check a list of devices to conveniently determine which devices are suspended and which messages such as alarms are to be ignored from devices.



Regarding claim 15, Kromer in view of Jadunandan and York teach a computer program comprising computer executable program code which when executed by a processor causes an apparatus to perform the method of claim 1 (The rejection of claim 1 is applied to claim 15.  Furthermore, see Kromer: col. 3, lines 35-39. steps of the present invention… achieved through the use of a digital computer program…).

Regarding claim 2, Kromer does not teach the method of claim 1, further comprising checking, after a predefined period of time, whether the identified alert has reappeared and responsively taking a further action.
Jadunandan teaches checking, after a predefined period of time, whether the identified alert has reappeared and responsively taking a further action (col. 5, lines 1-5. delay or suspend further corrective actions.  col. 6, lines 27-31, 45-47.  keeps a record of both errors… and the alarms.  number of errors, number of alarms. col. 7, line 66-col. 8, line 2.  amount of time that the eNB 116a is delayed or suspended from taking corrective actions may be a pre-defined period of time.  col. 7, lines 19-27.  resume the performance of corrective actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer with Jadunandan’s disclosure of checking, after a predefined period of time, whether the identified alert has 

Regarding claim 3, Kromer in view of Jadunandan and York teach the method of claim 1, wherein the identified alert indicates degraded performance or faulty or degraded operation in the group of monitored devices (Kromer: col. 2, lines 31-33.  service outages or other network performance problems  Jadunandan: col. 3, lines 45-53.  communication slowdown…, disconnection experienced by the communication devices, excessive call drop rate, an excessive call block rate, and other errors).

Regarding claim 8, Kromer does not teach the method of claim 1, further comprising identifying that the monitored device is in a quarantine list and responsively terminating processing of the identified alert.
Jadunandan suggests identifying that the monitored device is in quarantine and responsively terminating processing of the identified alert (col. 5, lines 1-5. delay or suspend further corrective actions.  col. 7, line 66-col. 8, line 2.  amount of time that the eNB 116a is delayed or suspended from taking corrective actions may be a pre-defined period of time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer with Jadunandan’s disclosure such that the server of Kromer checks whether a monitored is quarantined, i.e. suspended, and not performing further action on a device in quarantine.  One of ordinary skill in the art would have been motivated to do so in order to have similarly limited the corrective actions that are performed on devices.
Jadunandan does not expressly teach that the device is in a quarantine list.  However, York teaches a list of devices that are not monitored (para. [0085] list of entities of the switch fabric that the IT administrator would not like to monitor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer and Jadunandan with 

Regarding claim 9, Kromer in view of Jadunandan and York teach the method of claim 1, further comprising identifying that the monitored device is under maintenance or that a rollout is being performed in the monitored device and responsively terminating processing of the identified alert (Kromer: col. 4, lines 13-21. second rule... upon the second occurrence of the alarm.. generate a trouble ticket. col. 4, lines 47-66.  takes a particular network device off-line for repair…  may not be appropriate to take any action.  communicate their actions to the database.  no action is initiated).

Regarding claim 10, Kromer does not teach the method of claim 1, further comprising identifying that a monitored device specific threshold or a system specific threshold has been exceeded and responsively terminating processing of the identified alert.
Jadunandan teaches identifying that a monitored device specific threshold or a system specific threshold has been exceeded and responsively terminating processing of the identified alert (col. 5, lines 1-5. number of correction actions… exceeds a pre-defined threshold. delay or suspend further corrective actions.  col. 7, line 66-col. 8, line 2.  delayed or suspended from taking corrective actions may be a pre-defined period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer with Jadunandan’s disclosure of identifying that a device specific threshold or a system specific threshold has been exceeded and responsively terminating processing of the identified alert.  One of ordinary skill in the art would have been motivated to do so in order to have similarly limited the corrective actions that are performed on devices.

Regarding claim 11, Kromer in view of Jadunandan and York teach the method of claim 1, further comprising identifying that the identified alert has reappeared and responsively generating a ticket for manual handling (Kromer: col. 4, lines 10-20.  upon the second occurrence of the alarm… generate a trouble ticket, dispatch a technician).

Regarding claim 12, Kromer in view of Jadunandan and York teach the method of claim 2, wherein the automatic action is an action affecting operation of the monitored device (Kromer: col. 5, lines 27-35. send a block/unblock command, adjust to compensate for problems.  Jadunandan: col. 7, lines 63-67.  corrective actions, resetting an component, resetting the entirety of the eNB).

Regarding claim 13, Kromer in view of Jadunandan and York teach the method of claim 1, wherein the automatic action comprises one or more of the following: resetting the monitored device, changing value of at least one parameter in the network device, closing a port in the monitored device, opening a port in the monitored device, and automatically generating a ticket for manual action (Kromer: col. 5, lines 27-47.  send a block/unblock command, adjust to compensate for problems.  notification may be transmitted direct to a technician, trouble ticket might be generated. Jadunandan: col. 7, lines 63-67.  corrective actions, resetting an component, resetting the entirety of the eNB).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kromer in view of Jadunandan, York, and Asher et al. US Patent Publication No. 2004/0215765 (“Asher”).


Asher teaches identified alert indicates a change in external conditions (para. [0030] alarm is generated as a result of a network problem, such as a power outage, network congestion, cable cut, overheating in a room.  alarm information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer and Jadunandan with Asher’s disclosure of an alert that indicates a change in external conditions.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to generate alarms for different types of events and receive information to make informed decisions (para. [0011]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kromer in view of Jadunandan, York, and Tapia et al. US Patent Publication No. 2018/0367370 (“Tapia”).

Regarding claim 5, Kromer does not teach the method of claim 1, wherein identifying the alert comprises obtaining performance data related to monitored devices, and identifying the alert based on the performance data and performance rules.
Tapia teaches identifying an alert comprises obtaining performance data related to monitored devices, and identifying the alert based on the performance data and performance rules (para. [0029] alerts… generated based on predetermined alert rules.  deviation of actual performance, reaching a predetermined threshold).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer and Jadunandan with Tapia’s disclosure of obtaining performance data related to monitored devices, and identifying the alert based on the performance data and performance rules.  One of ordinary skill in the art would have been 

Regarding claim 6, Kromer does not teach the method of claim 5, further comprising identifying the alert based on one or more thresholds being exceeded in the performance data.
Tapia teaches identifying the alert based on one or more thresholds being exceeded in the performance data (para. [0029] alerts… generated based on predetermined alert rules.  deviation of actual performance, reaching a predetermined threshold).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer and Jadunandan with Tapia’s disclosure of identifying the alert based on one or more thresholds being exceeded in the performance data.  One of ordinary skill in the art would have been motivated to do so because Kromer is directed to a rule-based approach to handle alarms, and it would have been beneficial to further use rules and conditions of devices to control the triggering of alarms.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kromer in view of Jadunandan, York, and Curtis US Patent Publication No. 2016/0036898 (“Curtis”).

Regarding claim 7, Kromer discloses a ticket associated with a monitored device but does not teach the method of claim 1, further comprising identifying that a ticket associated with the monitored device exists and enriching the ticket based on the identified alert.
Curtis teaches identifying that a ticket associated with the monitored device exists and enriching the ticket based on the identified alert (para. [0121] alert is generated.  para. [0122] information about the alert is added to the existing ticket).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kromer and Jadunandan with Curtis’s disclosure of identifying that a ticket associated with a device exists and adding information to the ticket based on the alert.  

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445